internal_revenue_service number release date index number ----------------------------------- ----------------------------------- ---------------------------------- ------------------------------- ----------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------------------- id no -------------- ----------------- telephone number ---------------------- refer reply to cc ita b05 plr-129502-18 date date ty ------- legend ------------------------------------------------------------ -------------------------------------------------------------------------------------- taxpayer taxpayer ------------------------------------------------------------------------------------------------------------- -------------- state a ---------- station --------------------------------------------------- market --------------- x percent ------------------ dollar_figurex ------------------ dollar_figurey ---------------- dollar_figurez ------------------------ date a ------------------- date b -------------------------- date c buyer -------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------- dear -------------------- this responds to your request for a private_letter_ruling dated date regarding the application of sec_1033 of the internal_revenue_code to your transactions you have requested a ruling that the sale of spectrum-based content distribution rights associated with the station constituted a sale under a threat of an involuntary_conversion for purposes of sec_1033 facts plr-129502-18 taxpayer a state a corporation is a diversified media and entertainment business taxpayer is the common parent of an affiliated_group_of_corporations and files a consolidated federal_income_tax return taxpayer uses the accrual_method of accounting and files on a december taxable year-end taxpayer is a wholly-owned subsidiary of taxpayer taxpayer has elected to be classified as an association_taxable_as_a_corporation for u s federal_income_tax purposes taxpayer is a member of the affiliated_group filing a consolidated federal_income_tax return the common parent of which is taxpayer taxpayer uses the accrual_method of accounting and files on a december taxable year-end for u s federal_income_tax purposes taxpayer was treated as the owner of the spectrum-based content distribution rights associated with the station a full-power uhf television station in market the station operated pursuant to licenses and permits issued by the fcc which authorized the station to deliver video audio data and other content over specific broadcast frequencies pursuant to applicable provisions of the middle class tax relief and job creation act of spectrum act the fcc is implementing a mandate by congress to repurpose spectrum in the mhz band currently used by television broadcasters to help meet the nation’s accelerating needs for mobile broadband and other new bandwidth- intensive technologies the spectrum act required the fcc to undertake two related but independent processes to reclaim spectrum currently used for television broadcasting i an incentive auction and ii a repacking the incentive auction is intended to motivate existing television broadcasters to relinquish some or all of their spectrum usage rights to accommodate the requirements of the wireless carriers within the repurposed spectrum repacking is an involuntary reassignment of remaining broadcast television stations to a narrower segment of spectrum lower in the band the purpose of the repacking is to allow the fcc to assemble a near nation-wide contiguous band of spectrum in the upper mhz band for reallocation to mobile broadband the spectrum act provided broadcasters with three relinquishment options for participating in the incentive auction first broadcasters could relinquish their spectrum-based content distribution rights in their entirety and cease broadcasting second broadcasters operating on frequencies in the uhf band could voluntarily agree to relocate to frequencies in the vhf band third broadcasters could relinquish their rights to deliver content over a television broadcast channel and instead agree to share a single channel with another broadcaster middle class tax relief and job creation act of pub_l_no sec_6403 plr-129502-18 alternatively broadcasters could also forgo participation in the incentive auction altogether and remain on the air however that would mean accepting as part of the repacking process the potential to be reassigned to a different possibly inferior less valuable uhf channel without compensation other than reimbursement from a limited fund for the cost of moving to the new channel on date the fcc released a report and order2 adopting rules to implement the spectrum act including the incentive auction and repacking process under the rules the incentive auction was to consist of a reverse auction and a forward auction the reverse auction would determine the price at which a broadcast station would be willing to relinquish some or all of its spectrum-based content distribution rights the forward auction would set the price that the wireless carriers would pay for the new licenses for repurposed spectrum after the auction was completed broadcasters whose bids were accepted in the auction received their payments from the forward auction proceeds the fcc will also use proceeds from the forward auction to reimburse certain spectrum relocation costs of broadcasters who do not elect to sell any remaining proceeds will be deposited with the federal treasury broadcasters who chose to forego the incentive auction and instead remain on the air were subject_to repacking mandatory relocation to different operating frequencies at the direction of the fcc non-participating stations operating in that portion of the upper mhz band that is being repurposed for mobile broadband licenses were almost certain to be forced to change to a new channel in a lower portion of the existing uhf band in addition some non-participating stations not operating in the repurposed band could still have been required to operate on new channels to accommodate other stations being moved to other frequencies although the fcc was obligated to use all reasonable efforts in the repacking process to replicate a station’s coverage area and population served there was no guarantee that a broadcast station’s coverage area and population served would in fact be preserved following the repacking in addition broadcasters forced to change to a new channel through repacking are incurring significant out-of-pocket costs to obtain new broadcasting facilities and equipment taxpayer represents that at the time it decided to sell spectrum-based content distribution rights associated with the station it believed that a material portion of its total anticipated out-of-pocket repacking costs would not be reimbursed by the fcc given the station’s particular circumstances taxpayer believed it was almost certain that the station’s spectrum-based content distribution rights would be repacked on date a taxpayer agreed to sell to buyer an x percent portion of the station’ sec_2 expanding the economic and innovation opportunities of spectrum through incentive auctions report and order fcc rcd plr-129502-18 spectrum-based content distribution rights for dollar_figurex buyer made payment to taxpayer in two installments dollar_figurey was paid on date b and dollar_figurez was paid on date c requested ruling you have requested a ruling that the sale of spectrum-based content distribution rights associated with the station pursuant to the actions of the fcc constituted a sale under a threat of an involuntary_conversion for purposes of sec_1033 law and analysis sec_1033 of the code generally provides that if property as a result of its destruction in whole or in part theft seizure or requisition or condemnation or threat or imminence thereof is compulsorily or involuntarily converted into money and the taxpayer within the period provided in sec_1033 and for the purpose of replacing such property purchases other_property similar_or_related_in_service_or_use to the property so converted or purchases stock in the acquisition of control of a corporation owning such other_property at the election of the taxpayer the gain shall be recognized only to the extent that the amount_realized upon such conversion regardless of whether such amount is received in one or more taxable years exceeds the cost of such other_property or such stock one of the circumstances in which a sec_1033 requisition or condemnation occurs is where a taxpayer’s property is subjected to a compensable governmental taking for public use under the fifth_amendment of the u s constitution 279_f2d_220 ct_cl 196_fsupp_129 d c mass revrul_69_254 1969_2_cb_162 revrul_58_11 1958_1_cb_273 the fifth_amendment provides in part that no private property be taken for public use without just compensation however the meaning of condemnation or requisition for purposes of sec_1033 of the code is not strictly limited to takings within the meaning of the fifth_amendment in revrul_82_147 1982_1_cb_190 a federal_law prohibited the use of motor boats with motors of greater than horsepower on designated lakes in wilderness areas it also provided that if the horsepower restriction made the operation of a resort uneconomical the owner of the resort could require the government to purchase its resort at its fair_market_value determined without regard to the horsepower restrictions the horsepower restriction made the operation of the taxpayer’s resort uneconomical and the taxpayer sold its fishing lodge to the federal government in holding that the government’s purchase of the resort constituted a condemnation within the meaning of sec_1033 the service did not refer to a fifth_amendment taking but instead emphasized that the horsepower restriction in addition to the provision authorizing purchase of a resort at its fair_market_value without regard to the restriction effectively constitutes a taking of property upon payment of fair compensation plr-129502-18 in the present case the fcc’s repacking process is functionally equivalent to a direct physical taking of private property for a public use without the consent of the property owner because it effectively deprived taxpayer of its assets taxpayer 2’s choice to sell a portion of the station’s spectrum-based content distribution rights was not a meaningful choice choosing to forego the incentive auction would have subjected the spectrum-based content distribution rights sold by taxpayer to the repacking process due to taxpayer 2’s unique circumstances it was almost certain that the spectrum-based content distribution rights associated with the station would have been acquired by the fcc in the repacking indeed following the incentive auction the spectrum-based content distribution rights associated with the station were repacked in revrul_63_221 1963_2_cb_332 the service stated that for purposes of sec_1033 threat_or_imminence_of_condemnation is generally considered to exist where a property owner is informed either orally or in writing by a representative of a governmental body that the government_entity has decided to acquire his property and the property owner has reasonable grounds to believe from the information conveyed to him by such representative that the necessary steps to condemn the property will be instituted if a voluntary sale is not arranged in revrul_81_180 1981_2_cb_161 the service considered a situation where a taxpayer learned through newspaper reports that a city intended to acquire its property by condemnation for public use if a sale could not be negotiated city officials confirmed the accuracy of the reports the taxpayer sold its property to a third party thereafter but before the city actually condemned the property the service concluded that the sale was made under the threat_or_imminence_of_condemnation because the property was sold after the taxpayer was given reasonable grounds to believe that its property would be taken these authorities indicate that a voluntary sale qualifies as an involuntary_conversion under sec_1033 if the threat_or_imminence_of_condemnation is present at the time of sale however the threat need not be a certainty a threat exists if the taxpayer may reasonably believe from representations of the government and surrounding circumstances that a forced sale is likely to take place in this case the fcc’s decision to impose on taxpayer mandatory modification of its broadcast facilities if it decided not to participate in the incentive auction including forced relocation to a different operating frequency and the potential to incur service losses unreimbursed out-of-pocket costs and reduced value for its remaining assets creates the reasonable grounds to believe that condemnation is forthcoming the fcc’s threat of repacking taxpayer 2’s station to different frequencies and the consequent loss of economic utility of its related property constitute an involuntary_conversion plr-129502-18 the fcc has provided taxpayer with notice through the spectrum act and the report and order of its intent to acquire the type of spectrum-based content distribution rights that taxpayer possessed in the station under its unique circumstances taxpayer reasonably believed that if it did not sell spectrum-based content distribution rights associated with the station it was almost certain that the fcc would take taxpayer 2’s rights and force the station to relocate to different channels accordingly taxpayer 2’s sale of spectrum-based content distribution rights associated with the station constitutes a disposition under the threat_or_imminence_of_condemnation for purpose of sec_1033 of the code conclusion the sale of the spectrum-based content distribution rights associated with the station constituted a sale under a threat of an involuntary_conversion for purposes of sec_1033 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely william a jackson branch chief branch office_of_chief_counsel income_tax accounting
